


CONTRACT

BETWEEN

MAFCO WORLDWIDE CORPORATION

AND

LICORICE & PAPER

EMPLOYEES ASSOCIATION

OF

CAMDEN, NEW JERSEY

Effective June 1, 2005

to May 31, 2008

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

Section

 

Page

Purpose

 

I

 

3

Recognition and Unit Covered

 

II

 

3

Good Faith and Bargaining

 

III

 

4

Coercion of Employees

 

IV

 

4

Impartial Representation

 

V

 

4

Grievances

 

VI

 

4-6

Holidays

 

VII

 

6

Hours

 

VIII

 

7

Vacations

 

IX

 

8-9

Wages

 

X

 

10-11

Deduction of Union Dues

 

XI

 

11

Government Regulations

 

XII

 

11

Management

 

XIII

 

11-12

Seniority

 

XIV

 

12-14

New Employees

 

XV

 

14

Employee Benefits

 

XVI

 

15-18

Operations of Company

 

XVII

 

18

Union Shop Provision

 

XVIII

 

19

Bulletin Boards & Rent of Room

 

XIX

 

19

Safety and Health

 

XX

 

19-20

Amendments

 

XXI

 

20

Duration

 

XXII

 

20

Successors and Assigns

 

XXIII

 

20

Addenda to

 

 

 

 

Collective Bargaining Agreement

 

 

 

21-22

A. Overtime Procedure for Unscheduled Overtime/Rotating Shifts

 

21

B. Overtime Procedure for Scheduled Overtime Shifts

 

22

C. Paychecks/Adjustments

 

22

D. Withdraw of Proposals and Demands

 

22

Signatures

 

23

 

 

 

--------------------------------------------------------------------------------






CONTRACT

THIS CONTRACT entered into the 31st day of MAY, 2005 for and between MAFCO
WORLDWIDE CORPORATION, a Delaware Corporation, hereinafter referred to as the
“Company” and LICORICE AND PAPER EMPLOYEES ASSOCIATION OF CAMDEN, NEW JERSEY,
hereinafter referred to as the “Union.”

SECTION I

Purpose

WITNESSETH, whereas the parties hereto have reached agreement as a result of
collective bargaining for the purpose of facilitating the peaceful adjustment of
differences which may arise from time to time between this Company and the
Union, and to promote harmony and efficiency and to the end that the employees
and the Company and the general public may mutually benefit, the parties hereto
contract and agree with each other as follows:

SECTION II

Recognition and Unit Covered

The Company agrees to recognize the Union, which has been certified by the
National Labor Relations Board by its orders dated April 28, 1942, May 20, 1943,
and May 9, 1944 and October 30, 1946 (Nos. 4-R-797, 4-R-1112, 4-R-1387, and
4-R-2364 respectively) to be the exclusive representative for collective
bargaining under the National Labor Relations Act for all production and
maintenance employees, of the employer, including factory laboratory employees,
storing and shipping employees and employees in the boiler, turbine and pump
shops, except executives, office employees, first aid attendant, general
foremen, executive foremen and all other supervisory employees with the
authority to hire, discharge, promote, discipline or otherwise effect changes in
the status of employees or effectively recommend such action (which group is
hereinafter called the “Unit”) as the exclusive bargaining agency for the
employees of the Company in said Unit by virtue of the majority of said
employees having chosen said Union as their representative for collective
bargaining under said Act.

 

 

(3)

 

--------------------------------------------------------------------------------






SECTION III

Good Faith and Bargaining

The Union and the Company both acknowledge and declare that they have negotiated
this Agreement with each other in good faith under the terms of the National
Labor Relations Act.

SECTION IV

Coercion of Employees

The Company agrees not to discriminate against any employee, first, coming under
this Contract; second, for representing any other employee; third, for
presenting any grievance. The Company further agrees that it shall not interfere
with, restrain or coerce said employees in the exercise of their right to
bargain collectively in accordance with the terms of this Contract.

SECTION V

Impartial Representation

The Union agrees that its representation of employees of the Company hereunder
will be faithful and impartial and without discrimination for or against any
employee. The Union further agrees that only joint labor management activities
will be upon Company time. The Union agrees to keep on file with the Company an
accurate list of its officers and shop stewards.

SECTION VI

Grievances

Should any employee believe himself unjustly dealt with or any provision of this
Contract violated, earnest efforts will be made to settle the matter as follows:

First. Between the employee affected and his Supervisor, who may not be a part
of the Unit, or the Superintendent. In every case, the grievance must be entered
within five (5) working days of the event, which is the subject of the
complaint, or within five (5) days from the date the employee knew, or
reasonably should have known, of such event. The Union will be

 

 

(4)

 

--------------------------------------------------------------------------------






notified in advance of such first step meeting and an accredited representative
of the Union may be present.

Second. Between the Union Grievance Committee and representatives of the
Management of the plant, within five (5) weekdays, excluding holidays, of
receipt of notice by the Management. Such meeting may or may not be during
working hours except that no overtime is to be paid for Grievance Procedure
after working hours. A written and comprehensive statement of the Grievance and
those affected is to be made by the Union. The Company’s answer shall be reduced
to writing by Management. A signed copy of such answer shall be furnished the
Union within ten (10) calendar days following the aforementioned meeting.

Third. If no satisfactory adjustment is made under the second step, then it
shall be submitted to a Board of Review of two (2) members, one (1) designated
by the Union and one (1) designated by the Company, within five (5) weekdays,
excluding holidays, of receipt of notice by the Management, and an answer
submitted to the Union within five (5) weekdays, excluding holidays, following
the meeting.

In the event that no satisfactory solution shall have been reached at the Board
of Review, the question may be presented for arbitration provided a demand for
arbitration is received by the Company from the Union within two (2) calendar
weeks from receipt of the Company’s answer. On questions proceeding to
arbitration, an Arbitrator shall be selected under the rules for voluntary labor
arbitration of the American Arbitration Association then obtaining.

All costs of the arbitrator, administration charges and other charges made by
the American Arbitration Association shall be equally divided between the
Company and the Union. The parties agree to abide by the award subject to such
rulings as any federal agency having jurisdiction may impose.

The Union may elect to submit a Grievance directly to Step 3 and the Company may
at any point in the Grievance Procedure elect to provide a final, Step 3 Answer.
Where the Union elects to submit a Grievance directly to Step 3, the written
grievance must comply with the requirements of the grievance being in writing as
applicable at Step 2 and must be submitted by the Union to the Company within
thirty (30) working days of the event which is the subject of the Grievance or
within thirty (30) working days from the date the affected employee knew, or
reasonably should have known, of such event.

 

 

(5)

 

--------------------------------------------------------------------------------






Sufficient procedures having been established for dealing with all disputes
concerning wages, hours and working conditions, there shall be no strike or
lockout during the term of this agreement.

SECTION VII

Holidays

All of the employees in the Unit who have completed their 60 day probationary
period shall receive a bonus of eight (8) hours straight time pay for each of
the following holidays: New Year’s Day, Easter Monday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the Day after Thanksgiving,
December 24, Christmas Day and three (3) personal holidays per calendar year,
the date for which shall be mutually agreed upon by the employee and his Foreman
or Superintendent. However, when New Year’s Day, Memorial Day, Independence Day
or Christmas Day fall on a Sunday, but are observed generally on a Monday, then
the Monday shall be considered to be the holiday for purposes of this section.
Any hourly paid employees who work on such holidays shall be paid one and
one-half time’s straight time pay. For non-probationary employees, the foregoing
time and one-half rate shall be in addition to the holiday bonus. All process
employees will be guaranteed time off without work for five (5) of the listed
holidays as they occur in the course of any year of this contract.

If an employee is absent on his last scheduled work day before a holiday or his
first scheduled work day after a holiday and such absence is for a period of
less than three (3) continuous days, then such employee shall not be entitled to
the Holiday Pay; provided, however, that the employer shall have the right to
waive this requirement in any particular situation

The wellness program shall continue under which an employee who completes three
(3) out of four (4) Quarters in a calendar year, without missing a regularly
scheduled workday, shall be entitled to an additional personal holiday in the
following calendar year; and effective January 1, 1998, any employee who
completes four (4) out of four (4) quarters in a calendar year without missing a
regularly scheduled workday shall be entitled to a second additional personal
holiday in the following calendar year. Effective 1/1/98 any two (2) lateness
incurred in any calendar quarter shall be considered as constituting the missing
of a “regularly scheduled work day” in that quarter for purposes of the Wellness
Program.

 

 

(6)

 

--------------------------------------------------------------------------------






SECTION VIII

Hours

For the purpose of this Contract, the workweek shall be from 6:00 A.M., Monday
until the following Monday at 6:00 A.M. The workday shall be from 6:00 A.M.
until 6:00 A.M. the following morning. Eight (8) hours of each workday shall
constitute straight time hours. All work performed in excess of eight (8)
straight time hours in one (1) day shall be at one and one-half times the
straight time rate. In consideration for working 10:00 P.M. to 6:00 A.M. shift
and continuing to work the 6:00 A.M. to 2:00 P.M. shift, one and one-half times
the straight time rate shall be paid for the 6:00 A.M. to 2:00 P.M. shift,
provided the employee does not work the regular 10:00 P.M. to 6:00 A.M. shift in
the same work day. All work performed on Saturday of a regularly scheduled work
week shall be paid at one and one-half times the straight time rate. All work
performed on Sunday of a regular scheduled work week shall be paid for at twice
the straight time rate.

In the event a normal day operation is rescheduled to night operation, the
related rates of pay will be adjusted upward by fifteen cents (15¢) per hour
starting at 2:00 P.M. and continuing until 10:00 P.M.; an additional upward
adjustment of ten cents (10¢) per hour for a total of twenty-five cents (25¢)
per hour will be made starting at 10:00 P.M. and continuing until 6:00 A.M. the
following morning.

In the event a maintenance employee is called back to work his basic rate of pay
shall be adjusted by the applicable shift differential premium pay.

For all repair work, whether straight time or overtime, or both, shop men shall
have the first call to the extent of their availability. In the event that
enough shop men are not available to do the necessary work, process men may be
called to the extent of their capability and availability, with the advance
knowledge of the Union. In the further event that there are not enough shop men
and process men available to do the necessary work, outside men may be called in
with the advance knowledge of the Union. The Company will, to the best of its
ability, award overtime repair work on an equitable basis.

 

 

(7)

 

--------------------------------------------------------------------------------






SECTION IX

Vacations

Hourly paid employees who have been continuously on the payroll for one (1) full
year and less than three (3) full years shall receive the greater of forty (40)
hours pay or two percent (2%) of their annual income for vacation purposes, and
will be entitled to one (1) week’s leave for that purpose.

All hourly paid employees who have been continuously on the payroll for three
(3) full years and less than ten (10) full years shall receive the greater of
eighty (80) hours pay or four percent (4%) of their annual income for vacation
purposes and will be entitled to two (2) weeks’ leave for that purpose.

All hourly paid employees who have been continuously on the payroll for ten (10)
full years and less than (20) full years shall receive the greater of
one-hundred twenty (120) hours or six percent (6%) of their annual income for
vacation purposes, and will be entitled to three (3) weeks’ leave for that
purpose.

All hourly paid employees who have been continuously on the payroll for twenty
(20) or more full years shall receive the greater of one-hundred sixty (160)
hours or eight percent (8%) of their annual income for vacation purposes, and
will be entitled to four (4) weeks’ leave for that purpose.

Any employee who on December 31 has completed one (1) full year of continuous
service will be entitled to vacation pay in the following calendar year.

Current accrued vacation shall be pro-rated on the basis of full weeks of
completed service and shall be paid to retiring employees and the estate of
deceased employees on the occasion of the retirement or death. Current accrued
vacation shall be pro-rated on the basis of full weeks of completed service and
shall be paid to a laid-off employee on March 1 following his layoff.

Income for vacation percentage payments will be based on the year ending
December 31st immediately prior to vacations, during any year of this Contract,
and shall be deemed to include only amounts payable as wages.

Regular vacation checks will not be available before March 1 of the following
year.

In the event of an employee’s termination of service prior to March 1, vacation
pay will be paid to such former employee within ten (10) days following
termination.

 

 

(8)

 

--------------------------------------------------------------------------------






An employee who has filed application for retirement may complete his regular
vacation entitlement before retiring, or if the employee desires, he may receive
equivalent pay in lieu of vacation time off at his retirement date.

There shall be no vacation payment in any amount under any circumstances other
than specifically provided for herein above.

All application forms for vacation must be submitted to the Superintendent of
the employee’s department no later than June 1 of any year of this contract.

When the company publishes on or before March 1 a notice of shutdown during July
or August, an employee must reserve one (1) week of vacation eligibility in July
and one (1) week of eligibility in August to be taken during the periods of
shutdown occurring during these months. Employees will not be required to take
their vacation prior to July 1. Any employee who would suffer extreme hardship
from this requirement shall be permitted to make alternate mutually agreeable
vacation arrangements; however, such employees shall not exceed in number five
percent (5%) of the bargaining unit as of March 1. Exceptions to this
requirement may also occur where essential employee services are needed during
the shutdown period. Such essential employees will be notified on or before
March 1.

In advance of each announced shutdown period, the Company shall post bulletin
board notices requesting that process employees who desire to work during the
shutdown period indicate their desire to their Superintendent. Employees who
indicate their desire for such work will be assigned an eligibility priority for
such work by the Company. The Union will be given advance knowledge of this
eligibility priority determination.

An employee may be permitted by agreement with his Superintendent, to work
during the period that would otherwise have been scheduled as vacation, provided
such permission is not inconsistent with the other provisions of this Section.

The other provisions of this Section having been satisfied, every effort will be
made to grant the employee vacation leave at the time and to the extent of the
employee’s choice, having proper regard, however, for the operating requirements
of the department. Seniority shall be controlling in resolving employee vacation
schedule conflicts.

 

 

(9)

 

--------------------------------------------------------------------------------






SECTION X

Wages

The basic rates of pay shall be increased by the amount shown at 6:00 A.M. on
each of the following indicated dates:

 

Effective Date

 

Amount

June 1, 2005

 

$.45

June 1, 2006

 

$.45

June 1, 2007

 

$.45

A premium pay of fifteen cents (15¢) per hour, in addition to the basic rates,
shall be paid for all shift work performed during the second shift which is from
2:00 P.M. to 10:00 P.M., and a premium pay of twenty-five cents (25¢) per hour,
in addition to the basic rates, shall be paid for all shift work performed
during the third shift which is from 10:00 P.M. to 6:00 A.M.

SENIORITY PAY

Employees shall be entitled to seniority pay as follows:

Three cents (3¢) per hour shall be added to each employee’s basic rate of pay on
and after his fifth (5th) anniversary of continuous employment.

An additional three cents (3¢) or a total six cents (6¢) per hour shall be added
to the basic rate of each employee on and after the anniversary of his fifteenth
(15th) year of continuous employment.

CALL-BACK PAY

In the event an employee has left the plant and is called back to work, after
the expiration of his regular assignment, he shall be compensated for all time
so worked at the proper rate, and in no case shall he receive less than five (5)
hours straight time pay or the equivalent.

In the event a regular day work shift maintenance employee is called back to
work or work or held over and his work is not completed until after 1:00 A.M.,
he shall not work his regular shift on the following day and shall be
compensated eight (8) straight time hours for that day, provided the following
date was a scheduled workday for such employee.

 

 

(10)

 

--------------------------------------------------------------------------------






LONGSHORE RATE

A longshore rate is established and shall be paid for the first time unloading
of licorice root importation only as follows:

 

Effective June 1, 2005

 

$22.17/HR.

Effective June 1, 2006

 

$22.62/HR.

Effective June 1, 2007

 

$23.07/HR.

An employee who is assigned to “longshore work” and who commences such
“longshore work” on any given day shall be guaranteed a minimum of four (4)
hours pay at the longshore rate that day for work associated with the unloading
of cargo ships only. This provision shall in no way affect the Company’s right
to return such employee to his regular work.

SECTION XI

Deduction of Union Dues

The Company, upon receipt of written assignments (which shall be irrevocable for
a period of one (1) year or the termination date of this Contract, whichever is
sooner) from employees, shall deduct from the weekly wages of each assigning
employee (except where instructed by letter by an officer of the Union) the
membership dues in the Union, and shall pay said dues to the Treasurer of the
Union within five (5) days from the end of each month, and at the same time
deliver to the said Treasurer a list of names of persons from whom collection
were made stating amounts collected from each.

SECTION XII

Government Regulations

All provisions of this Contract shall be subject to the rules, regulations and
statutes of the United States Government, the State of New Jersey or appropriate
agencies thereof.

SECTION XIII

Management

Except as expressly set forth in this contract, it is agreed that the Management
of the plant and the direction and control of its operations and working forces
are vested exclusively in the Company, and that this includes the hire,
promotion, increase, decrease, layoff, transfer,

 

 

(11)

 

--------------------------------------------------------------------------------






leave of absence and discharge of such working forces in all departments or
divisions of departments.

When an employee is transferred temporarily from one job to another, he shall
continue to receive his regular job rate of pay or the job rate of the new job,
which ever is higher, unless such transfer becomes permanent and the Union
notified in writing.

Before imposing any discipline involving a suspension or discharge, management
shall be required to notify and consult with an appropriate Union officer. Said
Union officers shall be notified in writing by a Management representative of
all changes of personnel of his members of their discipline or discharge, at
least eight (8) hours in advance of the general knowledge of this change or
discharge and the reasons therefor.

Supervisors and other salaried employees will not do the work of hourly rate
employees, except under the following conditions:

1.

Instructing workers and

2.

Doing necessary work when production difficulties are encountered.

3.

In the event a violation of this provision is established in accordance with
Section VI, herein, such violation shall be remedied by the payment of a minimum
of four (4) hours of pay at time and one-half.

SECTION XIV

Seniority

Departmental seniority shall govern in the promotion, increase, decrease and
transfer of employees provided, due regard is taken of qualifications to do the
work, and ability to advance as the occasion requires. Employees transferred to
other departments will retain all seniority as outlined above. However, an
employee once transferred to another department after completion of six (6)
months’ service in the new position will have his plant seniority become his
departmental seniority. In the event of layoff, the last employee hired in the
plant will be the first to be laid off. Departments for the purposes of this
Section XIV are:

Licorice

Boiler & Power Plant

Repair & Maintenance

 

 

(12)

 

--------------------------------------------------------------------------------






Job vacancies shall be posted in the Department where the vacancy exists for
three (3) regular weekdays. For purposes of the foregoing posting of jobs,
temporary vacancies of more than ninety (90) calendar days shall be considered
as subject to posting.

Opportunities to accept positions in the Repair and Maintenance Department and
the Boiler and Power Plant shall be given to the Licorice Department. Notice of
Repair and Maintenance and Power House position openings shall be posted on the
Licorice Department bulletin board. Applicants who have equal ability, skill,
mechanical aptitude, and mechanical experience with this Company or elsewhere
will be selected on the basis of seniority with the Company.

In all Departments, job vacancies which are filled through the posting procedure
shall be probationary for three (3) months. During such period, the employee’s
former job shall remain available for his return.

In the event of layoff, all Union officers, shop stewards, and shop committee
men shall have seniority during their terms of office only, over other employees
of the Company provided they have at least two (2) years service with the
Company.

Layoffs shall not affect seniority. Absence by reason of accidents or ill health
shall not affect seniority.

Seniority shall govern rights to job assignments except in situations in which
the most senior man is not qualified, in which event the most senior qualified
man shall have the right to the assignment.

If there are any claims on the part of the Union that any employee has been
discharged without just cause, these claims shall be made within five (5)
working days in the manner provided for presenting grievances, and thereupon
investigation shall be made and if reinstatement results, the employee in
question shall be recompensated for the time off at his then rate of pay and
seniority shall not be affected.

It is further agreed that no disciplinary offense older than one (1) year may be
utilized in the administration of discipline.

Any employee shall be removed from the payroll and shall also cease to have
seniority rights if (1) he quits, (2) he is discharged, and (3) he is absent for
seven (7) consecutive working days without legitimate explanation.

 

 

(13)

 

--------------------------------------------------------------------------------






Voluntary Demotion – Employees wishing to bid on an equal or lower rated job may
do so on the basis of departmental seniority, if an opening exists and provided
Management approves such move. Such approval shall not be unreasonably withheld.

Military Service – All employees coming under this Contract are guaranteed
reemployment rights to full extent provided for by all applicable laws of the
United States and the State of New Jersey relating to the reemployment of
discharged veterans of military service.

SECTION XV

New Employees

New employees shall be considered probationary employees and shall not rank for
seniority until they shall have been in the employ of the Company for ninety
(90) calendar days, unless otherwise extended by mutual agreement. After the
expiration of the ninety (90) day period, they shall cease to be probationary
employees and rates of pay and all other provisions of this contract shall be
applicable to them. They shall then rank for seniority from the date of original
hiring in the plant. During the probationary period, the Company may pay the
employee the regular job wage rate.

An employee previously discharged and later rehired will be considered a new
employee.

All new employees at the time of the expiration of their probationary period,
shall be assigned to three-shift work except under unusual conditions.

Recognizing that uninterrupted production is a prime objective of both Company
and Union, it is specifically agreed the temporary employees as may be needed
for replacement during vacation period may be hired at the Company’s discretion
and with knowledge of the Union for purpose of avoiding interruptions of
production.

 

 

(14)

 

--------------------------------------------------------------------------------






 

 

SECTION XVI

Employee Benefits

The benefits as shown in this section shall continue in effect during the life
of this Contract.

MEDICAL INSURANCE

The Company agrees to continue the group hospitalization, surgical, major
medical, vision and dental insurance for employees and their qualified
dependents during the life of this Agreement. All such coverage shall be
provided at the expense of the Company except that for dental insurance, the
employee contribution made during the term of the 2001-2005 CBA, shall be
continued in effect during the renewed CBA until 6:00 A.M. on May 30, 2008.
Thereafter, the employee contribution shall revert to that specified in the
2001-2005 CBA.

Employees who retire from the employ of the Company shall be provided the option
to purchase at their full expense the group medical insurance that was in effect
for them and their qualified dependents immediately prior to retirement.

LIFE INSURANCE

Effective June 1, 2005 a group life insurance policy will be purchased by the
Company so that each employee with one (1) or more years of continuous service
with the Company shall have life insurance protection in the amount of thirty
five thousand dollars ($35,000), in the event such employee shall die while
employed by the Company and before such employee’s retirement. Beneficiary
designations shall be made by each employee in accordance with the provisions of
the group policy.

CHANGE OF INSURANCE CARRIER

The foregoing medical and life insurance benefits shall be provided by any
responsible insurance company or companies selected by the Employer to furnish
the coverage. In the event the Employer shall elect to change the company or
companies providing such coverage, there shall be no diminution of benefits as a
result of such change.

SICK BENEFITS

Provision is made for the payment of Sick Benefits to hourly paid employees who
have been on the payroll for not less than one (1) year immediately prior to the
event of sickness.

 

 

(15)

 

--------------------------------------------------------------------------------






The plan, known as a Private Plan, has been approved by the State of New Jersey
under legislation enacted in 1948 known as the New Jersey Temporary Disability
Law.

On presentation of a licensed physician’s, dentist’s, chiropodist’s,
optometrist’s, or chiropractor’s certificate, an employee who has been ill five
(5) or more consecutive regularly scheduled work days is entitled to an amount
equal to sixty percent (60%) of his regular eight (8) hour daily base rate of
pay (maximum of 40 hours weekly) or the amount to which the employee would be
entitled under the New Jersey Temporary Disability Law, whichever is greater,
from the day he became ill, for a period not in excess of twenty-six (26) weeks
in any twelve (12) month period. This period may be extended by the Beneficiary
Committee, when unusual circumstances warrant it.

Sick benefits have no connection with illness due to injury in the plant.
Disabilities due to injuries in the plant are compensated for under Employer’s
Liability Insurance in accordance with State Regulations.

FEDERAL AND STATE LAWS

In the event that any Federal or State law is enacted during the existence of
this Contract which provides for the payment of death or sick benefits, then the
Company will pay the difference between such Federal or State plan and the
amount so paid at present.

DEATH IN FAMILY

Should death occur to the Spouse or Children of any employee, he shall be
entitled to a four (4) day leave of absence. Should death occur to the Mother,
Father, Stepmother, Stepfather, Stepchildren, Sister or Brother of any employee,
he shall be entitled to a three (3) day leave of absence. Should death occur to
the Grandparent, Mother-In-Law, Father-In-Law, Brother-In-Law or Sister-In-Law
of any employee, he shall be entitled to a one (1) day leave of absence. For all
such leaves of absence he will be paid at his straight time rate provided the
leave is taken during the normal workweek (i.e. Monday through Friday).

JURY DUTY

The Company agrees to pay to any employee who shall serve on a bona fide jury
panel an amount equal to the difference between his earnings from such service
and his regular eight (8) hours straight time pay for the days, not in excess of
fifteen (15) days for any single period of jury service, during which he shall
be absent and on jury duty service.

 

 

(16)

 

--------------------------------------------------------------------------------






CHRISTMAS GIFT

All employees coming under the terms of this Contract shall be given a Christmas
gift preceding the Christmas holiday of two hundred dollars ($200.00).

SUPPER MONEY

Any production employee who shall be required to work a second shift of either
four (4) or eight (8) hours duration immediately following his regular shift
shall be provided with a meal allowance of ten dollars ($10.00). The employee
shall suffer no loss of time, not exceeding thirty (30) minutes, for procuring
and eating such meal. If the employee cannot leave his job unattended while
procuring this meal, the Foreman will arrange for its delivery at the job and
ample time to eat.

Day work employees who shall be required to work a minimum of four (4) hours
overtime will be provided with a meal allowance consisting of ten dollars
($10.00).

RETIREMENT

All employees covered by this Contract are also covered by the Pension Plan,
which went into operation July 1, 1960, as amended. This is a funded pension
plan.

A copy of the Summary Plan Description will be regularly furnished to each new
employee. Additional copies may be obtained upon request at the Personnel
Office.

Modified benefits are available for those who elect early retirement after age
55 with fifteen (15) or more full years of credited service. For those who elect
early retirement after age 62 there shall be no actuarial reduction in benefits.
The plan also affords liberal benefits for employees with ten (10) or more full
years of credited service where retirement is due to disability and occurs at or
after age 45.

Joint and Survivor Benefits may be elected in lieu of other pension benefits.
Employees shall become entitled to an optional actuarially reduced lump sum
payment of pension entitlement which amount may, at the employee’s option be
transferred directly to another tax deferred or exempt fund or taken as a cash
payout subject to applicable tax legislation.

The surviving spouse of an employee who dies after having attained age 55 and
fifteen (15) or more full years of credited service, but before retirement,
shall receive for life one-half of the early retirement pension to which the
employee was entitled immediately prior to his death.

 

 

(17)

 

--------------------------------------------------------------------------------






Effective June 1, 2005, normal pension benefits for all MAFCO WORLDWIDE
CORPORATION employees who retire after such date shall be computed on the basis
of $34.55 per month multiplied by the number of years of credited service of the
employee. Effective June 1, 2006, normal pension benefits for all MAFCO
WORLDWIDE CORPORATION employees who retire after such date shall be computed on
the basis of $35.85 per month multiplied by the number of years of credited
service of the employee. Effective June 1, 2007, normal pension benefits for all
MAFCO WORLDWIDE CORPORATION employees who retire after such date shall be
computed on the basis of $37.15 per month multiplied by the number of years of
credited service of the employee.

NOTE: The foregoing description of pension benefits is for general information
only and shall not be deemed to modify or enlarge in any way the provisions of
the plan. All rights regarding pensions are governed by the plan, to which
reference is hereby made.

PENSIONER’S FUNERAL EXPENSE BENEFIT

Upon receipt by the Company of proof satisfactory to it within sixty (60) days
after death of any person then on the pension rolls of the Company, who was
formerly an employee of the Company within the territorial limits of the United
States, the Company will make available on account of the payment of the funeral
expense of said deceased pensioner up to the sum of $750.

SECTION XVII

Operations of Company

The right of the Company in its sole discretion to diminish operations, or to
take such other action with respect to the business as conditions may require is
expressly recognized.

The severance plan shall be continued under which, in the events adopted under
which, in the event of a permanent discontinuance of plant operations, the
employer will give the Union and the employees six (6) months prior written
notice of its intent to discontinue operations. A Human Resources consultant
will be retained and made available by the employer, in order to assist
employees during the six (6) month period in relocating or obtaining employment.
These obligations shall not prejudice the parties’ right to negotiate such
severance payments as may be appropriate.

 

 

(18)

 

--------------------------------------------------------------------------------






SECTION XVIII

Union Shop Provision

A condition of employment at the plant shall be membership in the Union for
those in the Unit (Union Shop Certification No. 4-UA-2) which membership must be
established by payment of the initiation fee within thirty (30) calendar days
from the date of employment. Full membership in the Union shall be established
at the end of sixty (60) calendar days following the date of employment and
shall be continued throughout the life of this contract by the full payment of
membership dues in the Union, which dues shall be paid to within one (1) month’s
delinquency. Any member of the Union who ceases to maintain his membership dues
in the Union, upon certification by the proper officers of the Union, will be
discharged.

SECTION XIX

Bulletin Boards and Rent of Room

The Company agrees to rent bulletin boards to the Union in three (3) conspicuous
places in the plant where the Union shall have the privilege of posting notices
pertaining to Union business. The Company also agrees to rent a room in the Club
House to the Union for its use at a rent to be agreed upon. The Company shall
have the right, upon the giving of thirty (30) days notice, to cancel the lease
on the room in the Club House, provided the Company provides suitable on the
premises substitute leased facilities upon such cancellation.

The Company agrees to print and distribute one (1) copy of this Contract to each
member of the Unit, and in addition to deliver one hundred (100) copies to the
proper officers of the Union for their use.

SECTION XX

Safety and Health

The Company agrees that it will, at its own costs, and expense, maintain and
promote the safety, health, welfare and sanitary working conditions of the
employees in the course and scope of their employment to conform with the laws
of the State of New Jersey. The Union will cooperate with the Company in the
interest and welfare of the employees, and the Union shall have the right to
appoint a representative to sit with the Safety Committee of the Company.

 

 

(19)

 

--------------------------------------------------------------------------------






First Aid for injuries incurred by employees in the course of employment shall
be provided on a 24-hour basis by persons suitably trained in providing such
treatment. Such persons may be, but need not necessarily be, employees of the
Company, but shall be available in the Gate House or the First Aid Room and
shall have direct access to First Aid supplies and equipment located in the
First Aid Room and/or elsewhere in the Plant.

Where an employee is injured in the course of employment and the Company
determines that the employee cannot complete the regular shift, such employee
shall be paid either eight (8) straight time hours pay or for the hours actually
worked, whichever is greater. If the Company further determines that the
employee cannot work, as a result of the injury, the next regularly scheduled
shift, the employee shall be paid eight (8) straight time hours for the shift.
If the Company further determines that the employee cannot work, as a result of
the injury, the second regularly scheduled shift following the injury; the
employee shall be paid eight (8) straight time hours for the shift.

SECTION XXI

Amendments

This Contract is subject to amendment only in the event of the mutual agreement
of the Union and the Company.

SECTION XXII

Duration

This Contract shall remain in full force and effect until 6:00 A.M., May 31,
2008.

SECTION XXII

Successors and Assigns

This Contract shall be binding upon the successors and assigns of the parties
hereto.

IN WITNESS WHEREOF, the Company and the Union have caused these presents to be
executed by their duly authorized representatives the day and the date above
written.

 

 

(20)

 

--------------------------------------------------------------------------------






ADDENDA TO COLLECTIVE BARGAINING

AGREEMENT

A. OVERTIME PROCEDURE FOR UNSCHEDULED

OVERTIME/ROTATING SHIFTS

The first opportunity to work unscheduled overtime will be given to Permanent
Classified Employees and then to Temporary Classified Employees on the preceding
shift in order of their Seniority. In the event there are no Voluntary
Employees, whether Permanent or Temporary, Qualified Employees on the preceding
shift will then be offered the opportunity in order of their Seniority.

If there are no Voluntary Employees, Permanent, Temporary or Qualified, then the
unscheduled overtime will be assigned on the basis of Reverse Seniority to
Qualified Employees from the preceding shift.

Once an employee is forced to work on an unscheduled shift, he may not be
involuntarily assigned again during the same week. So long as this procedure is
followed, the employee in whose classification the job opening has occurred is
not to abandon the job until a relief employee has been assigned according to
the above procedure.

In the event an employee becomes ill during his work shift such that he may be
unable to work overtime, he will be responsible to notify his supervisor as soon
as possible but no later than one (1) hour before the end of this shift.

In the event the employees becomes ill one (1) hour before the end of the shift
or his illness becomes worse during the last hour of the shift and the employee
declines overtime, the Company, at its expense, shall have the right to have the
employee examined by a doctor or a hospital. In such an event, the employee will
be compensated for any time lost during his scheduled shift as a result of the
examination.

 

 

(21)

 

--------------------------------------------------------------------------------






B. OVERTIME PROCEDURE FOR SCHEDULED OVERTIME SHIFTS

The procedure for assigning overtime shall be amended as follows:

Schedule overtime, including weekend overtime, shall be offered by the Employer
in the first instance to employees permanently assigned to the classification in
which the overtime is required, in order of seniority. In the event that the
overtime is declined by such permanently classified employees, it shall next be
offered in order of plant-wide seniority to employees who although not
permanently assigned to that classification have worked in it for at least three
(3) days of not less than eight (8) hours each, during the week in which the
overtime arises, before any offer is made to other qualified members of the
bargaining unit in accordance with their plant-wide seniority.

C. PAYCHECKS / ADJUSTMENTS

1.

Paychecks for the 2:00 P.M. to 10:00 P.M. shift will be distributed to these
employees at the end of the shift on Wednesday evening.

2.

Payroll Adjustments - Any errors in an employee’s check amounting to four (4) or
more hours of pay will be paid by the Company by no later than 2:00 P.M. on the
Friday following the issuing of paychecks provided the error is promptly brought
to the attention of management.

D. WITHDRAWAL OF PROPOSALS AND DEMANDS

All proposals and demands made during the course of the negotiations leading to
this Contract are hereby withdrawn. The Employer and Union agree that except
insofar as the bargaining history may relate to a specific modification of the
CBA referenced above, evidence of proposals made and withdrawn during the course
of negotiations and/or evidence of positions taken and compromised by the
parties shall not be admissible in any grievance proceeding, arbitration or
other litigation of any kind over the objection of the party.

*************************************************************************************

 

 

(22)

 

--------------------------------------------------------------------------------






MAFCO WORLDWIDE CORPORATION

LICORICE AND PAPER EMPLOYEES ASSOCIATION

of Camden, New Jersey

 

LICORICE AND PAPER

 

MAFCO WORLDWIDE

EMPLOYEES ASSOCIATION

 

CORPORATION

     

THEO STANLEY, JR.

 

GUY A. DIETRICH, SR.

ROBERT J. BUTLER

 

ROGER W. GRAHAM

BRIAN WAER

 

LEON J. GORGOL

 

 

(23)

 

--------------------------------------------------------------------------------